Filed Pursuant to Rule 424(b)(3) File No. 333-173957 Prospectus Supplement No. 1 (to Prospectus dated May 4, 2012) This Prospectus Supplement No.1 supplements and amends our prospectus dated May 4, 2012 (the “Prospectus”).The selling stockholders identified on page 20 of the Prospectus are offering on a resale basis a total of 4,063,146 shares of our common stock, including 1,658,200 shares issuable upon the exercise of outstanding warrants. Attached hereto and incorporated by reference herein is our Quarterly Report on Form 10-Q for the quarter ended March 31, 2012, which we filed with the Securities and Exchange Commission on May 15, 2012.The information set forth in the attached Quarterly Report supplements and amends the information contained in the Prospectus. This Prospectus Supplement No.1 should be read in conjunction with, and delivered with, the Prospectus and is qualified by reference to the Prospectus except to the extent that the information in this Prospectus Supplement No.1 supersedes the information contained in the Prospectus. Our common stock is quoted on the OTC Bulletin Board under the symbol “TLON.OB.”On May 14, 2012, the last sale price of our common stock as reported on the OTC Bulletin Board was $0.78. Investing in our common stock involves a high degree of risk.See “Risk Factors” beginning on page 3 of the Prospectus, as well as the risks described beginning on page 29 of the Form 10-Q attached to this Prospectus Supplement No. 1. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined that the Prospectus or this Prospectus Supplement No. 1 is truthful or complete.A representation to the contrary is a criminal offense. The date of this Prospectus Supplement No. 1 is May 15, 2012. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 001-32626 Talon Therapeutics, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or other jurisdiction of incorporation or organization) 32-0064979 (I.R.S. Employer Identification No.) 2207 Bridgepointe Parkway, Suite 250 San Mateo, CA. (Address of principal executive offices) (Zip Code) (650) 588-6404 (Registrant's Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, accelerated filer, or a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x As of May 14, 2012, there wereissued and outstanding 21,888,938 shares of the registrant's common stock, $.001 par value. 1 INDEX Page PART I FINANCIAL INFORMATION 4 Item 1. Unaudited Condensed Financial Statements 4 Unaudited Condensed Balance Sheets 4 Unaudited Condensed Statements of Operations and Comprehensive Loss 5 Unaudited Condensed Statement of Changes in Redeemable Convertible Preferred Stock and Stockholders' Deficit 6 Unaudited Condensed Statements of Cash Flows 7 Notes to Unaudited Condensed Financial Statements 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures About Market Risk 28 Item 4. Controls and Procedures 28 PART II OTHER INFORMATION 29 Item 1. Legal Proceedings 29 Item 1A. Risk Factors 29 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 3. Defaults Upon Senior Securities 30 Item 4. Mine Safety Disclosures 30 Item 5. Other Information 30 Item 6. Exhibits 31 Signatures 32 Index to Exhibits Filed with this Report 33 2 FORWARD-LOOKING STATEMENTS This Quarterly Report contains forward-looking statements within the meaning of Section27A of the Securities Act of 1933, as amended, or the Securities Act, and Section21E of the Securities Exchange Act of 1934, as amended, or the Exchange Act. Any statements about our expectations, beliefs, plans, objectives, assumptions or future events or performance are not historical facts and may be forward-looking. These forward-looking statements include, but are not limited to, statements about: ● our ability to secure funding for our planned future operations; ● the regulatory approval of our drug candidates, including our ability to obtain accelerated approval from the FDA for our lead product candidate, Marqibo; ● the development of our drug candidates, including when we expect to undertake, initiate and complete clinical trials of our product candidates; ● our use of clinical research centers and other contractors; ● our ability to find collaborative partners for research, development and commercialization of potential products; ● acceptance of our products by doctors, patients or payors and the availability of reimbursement for our product candidates; ● our ability to market any of our products; ● our history of operating losses; ● our ability to secure adequate protection for our intellectual property; ● our ability to compete against other companies and research institutions; ● the effect of potential strategic transactions on our business; ● our ability to attract and retain key personnel; and ● the volatility of our stock price. These statements are often, but not always, made through the use of words or phrases such as “anticipate,” “estimate,” “plan,” “project,” “continuing,” “ongoing,” “expect,” “believe,” “intend” and similar words or phrases. For such statements, we claim the protection of the Private Securities Litigation Reform Act of 1995. Readers of this Quarterly Report on Form 10-Q are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the time this Quarterly Report on Form 10-Q was filed with the Securities and Exchange Commission, or SEC. These forward-looking statements are based largely on our expectations and projections about future events and future trends affecting our business, and are subject to risks and uncertainties that could cause actual results to differ materially from those anticipated in the forward-looking statements. Discussions containing these forward-looking statements may be found throughout this report, including Part I, the section entitled “Item 2: Management's Discussion and Analysis of Financial Condition and Results of Operations.” These forward-looking statements involve risks and uncertainties, including the risks discussed in Item 1A of Part II of this Quarterly Report andItem 1A of our Annual Report on Form 10-K for the year ended December 31, 2011, as filed with the SEC on March 29, 2012 (the “2011 Form 10-K”), that could cause our actual results to differ materially from those in the forward-looking statements. Except as required by law, we undertake no obligation to publicly revise our forward-looking statements to reflect events or circumstances that arise after the filing of this report or documents incorporated by reference herein that include forward-looking statements. The risks discussed in the 2011 Form 10-K and in this report should be considered in evaluating our prospects and future financial performance. In addition, past financial or operating performance is not necessarily a reliable indicator of future performance and you should not use our historical performance to anticipate results or future period trends. We can give no assurances that any of the events anticipated by the forward-looking statements will occur or, if any of them do, what impact they will have on our results of operations and financial condition. References to the “Company,” “Talon,” the “Registrant,” “we,” “us,” or “our” in this Quarterly Report on Form 10-Q refer to Talon Therapeutics, Inc., a Delaware corporation, unless the context indicates otherwise. Marqibo® is our U.S. registered trademark for our vincristine sulfate liposomes injections product candidate. Alocrest™ and Brakiva™ are our trademarks for our vinorelbine liposome injection and topotecan liposome injection product candidates, respectively. Optisome™ is our trademark for our liposome encapsulation technology, which we currently utilize with respect to our Marqibo, Alocrest and Brakiva product candidates. We have applied for registration for our Alocrest, Brakiva and Optisome trademarks, and for our Talon Therapeutics logo, in the United States. All other trademarks and trade names mentioned in this Quarterly Report on Form 10-Q are the properties of their respective owners. 3 PART I - FINANCIAL INFORMATION Item 1. Unaudited Condensed Financial Statements TALON THERAPEUTICS, INC. CONDENSED BALANCE SHEETS (In thousands) (Unaudited) March 31, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Prepaid expenses and other current assets (Note 10) Total current assets Property and equipment, net (Note 11) 60 72 Debt issuance costs (Note 3) Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable and accrued liabilities (Note 12) $ $ Other short-term liabilities 2 2 Total current liabilities Notes payable, net of discount (Note 3) Other long-term liabilities 2 2 Investors’ right to purchase future shares of Series A-1 and A-2 preferred stock (Note 5) — Investors’ right to purchase future shares of Series A-3 preferred stock (Note 5) — Warrant liabilities (Note 7) Total long term liabilities Total liabilities Redeemable convertible preferred stock; $0.001 par value: 10 million shares authorized, 0.5 and 0.4 million issued and outstanding as of March 31, 2012 and December 31, 2011, respectively; aggregate liquidation value of $59.3 million and $46.4 million at March 31, 2012 and December 31, 2011, respectively Stockholders' deficit: Common stock; $0.001 par value: 600 million shares authorized, 21.9 and 21.8 million shares issued and outstanding at March 31, 2012 and December 31, 2011 22 22 Additional paid-in capital Accumulated deficit Total stockholders' deficit Total liabilities, redeemable convertible preferred stock and stockholders' deficit $ $ See accompanying notes to unaudited condensed financial statements. 4 TALON THERAPEUTICS, INC. CONDENSED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (In thousands, except per share data) (Unaudited) ThreeMonthsEnded March31, Operating expenses: General and administrative $ $ Research and development Total operating expenses Loss from operations ) ) Other expense: Interest expense ) ) Other income (expense) — ) Change in fair value of warrant liabilities ) ) Change in fair value of investors’ right to purchase future shares of Series A-1 and A-2 preferred stock ) ) Change in fair value of investors’ right to purchase future shares of Series A-3 preferred stock ) — Total other expense ) ) Net loss $ ) $ ) Deemed dividends attributable to preferred stock in connection with the embedded beneficial conversion features ) — Deemed dividends attributable to preferred stock in connection with accretion ) ) Net loss applicable to common stock ) ) Net loss per share applicable to common stock, basic and diluted $ ) $ ) Weighted average shares used in computing net loss per share, basic and diluted Comprehensive loss: Net loss $ ) $ ) Unrealized holdings gains (losses) arising during the period — ) Less: reclassification adjustment for other-than-temporary impairment included in net loss — 76 Comprehensive loss $ ) $ ) See accompanying notes to unaudited condensed financial statements. 5 TALON THERAPEUTICS, INC. CONDENSED STATEMENT OF CHANGES IN REDEEMABLE CONVERTIBLE PREFERRED STOCK AND STOCKHOLDERS' DEFICIT (In thousands) (Unaudited) Period from January 1, 2012 to March 31, 2012 Redeemable Convertible Preferred Stock Common Stock Additional paid-in Accumulated other comprehensive Accumulated Total Shares Amount Shares Amount capital income deficit equity Balance at January 1, 2012 $ $
